Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6 and 7 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by U.S. Pat. Pub. No. 20160077249 to Shim et al. (Shim).
Regarding Claim 1, Shim teaches a transparent substrate comprising: 
a first transparent film 110; and 
a second transparent film 120 arranged on the first transparent film, wherein an interface between the first transparent film and the second transparent film is provided with a light scattering structure, wherein the light scattering structure comprises a plurality of recesses that are uniformly spaced and formed in the first transparent film, and wherein the light scattering structure further comprises a plurality of lens structures formed by filling the plurality of recesses with a material of the second transparent film (see Fig. 26).  

Regarding Claim 6, Shim teaches the transparent substrate according to claim 1, wherein a refractive index of the second transparent film is smaller than that of the first transparent film (110 described as high RI and 120 as low RI).  

Regarding Claim 7, Shim teaches the OLED display device comprising the transparent substrate according to claim 1 (title).  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shim. 
Regarding Claim 4, Shim teaches the transparent substrate according to claim 1, but does not explicitly teach that a cross section of the light scattering structure in parallel with a plane of the first transparent film or the second transparent film is a hexagon.  However, it has been held that the configuration of a claim element is a matter of choice which a person of ordinary skill in the art would find obvious absent persuasive evidence that the particular configuration is significant (MPEP 2144.04(IV)(B)).  In this case, a review of the specification and in [0081] specifically shows that hexagon shape is not significant, and that other shapes are contemplated. No particular benefit, unexpected result, or other indicia of significance is described.

Regarding Claim 5, Shim teaches the transparent substrate according to claim 1, but does not explicitly teach that both the first transparent film and the second transparent film comprise polyimide.  However, Shim teaches that both layers are transparent plastic. Since Shim is silent regarding the specifc plastic, the person of ordinary skill may experiment with a small set of widely used transparent in the art of display manufacturing and arrive at polyimide for both transparent layers with minimal.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVREN SEVEN/Primary Examiner, Art Unit 2812